[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
We are in agreement with the Appellate Division in the conclusion which it reached. We are of the opinion, however, that the amendment of section 139 of the Tax Law (Cons. Laws, ch. 60), under the facts of this case, effected a mere change of procedure and was, therefore, constitutional even between private parties. (Cf. Curtis v. Whitney, 80 U.S. 68; Conley v. Barton,260 U.S. 677.)
The judgment should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment affirmed, etc.